     Case: 1:20-cv-02421 Document #: 23 Filed: 04/23/20 Page 1 of 1 PageID #:2979




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

[REDACTED,
                                                   Case No. 20-cv-02421
                Plaintiff,
v.                                                 Judge Robert W. Gettleman

[REDACTED],                                        Magistrate Judge Susan E. Cox

                Defendants.


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Tuesday, May 12, 2020, at 9:15 a.m., Plaintiff, by its

counsel, shall appear before the Honorable Judge Robert W. Gettleman in Courtroom 1703 at the

U.S. District Court for the Northern District of Illinois, 219 South Dearborn Street, Chicago,

Illinois, and present Plaintiff’s Ex Parte Motion for Entry of a Temporary Restraining Order,

including a Temporary Injunction, a Temporary Transfer of the Domain Names, a Temporary

Asset Restraint, and Expedited Discovery, and Motion for Electronic Service of Process Pursuant

to Fed. R. Civ. P. 4(f)(3).

Dated this 23rd day of April 2020.         Respectfully submitted,

                                           /s/ Justin R. Gaudio_____________
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           Allyson M. Martin
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           amartin@gbc.law

                                           Counsel for Plaintiff
